Scott, J.
(concurring).— In concurring in all that is said in the foregoing opinion I desire to state more fully some of the reasons which should prevent a holding that this and former like amendments are in force unless the proposition is so plain a one that there is no escape therefrom. It will be found upon inspection that during the territorial days, after the adoption of the 1881 code, many amendments were attempted to be made to its various sections by the legislature in a manner similar to the act in question. Some of these related to matters of practice and property rights, others to the criminal code. As instances of the latter, within a page or two of the act in question appear acts purporting to amend §§ 825 and 880 of the 1881 code. Laws, 1885-6, pp. 80, 81. Section 825 of the 1881 code provided a life imprisonment *312for the last offense therein defined and for no other or different punishment. As sought to be amended a penalty of not less than ten nor more than twenty years was provided. This section is § 42 of the present penal code, and it appears therein as published in the 1881 code. Since these cases were decided, convictions have been had under § 825 as published in the 1881 code, and while statistics in relation thereto, if at hand, would be out of place in a judicial opinion, it is perhaps admissible to say that a recently published statement shows that parties are now confined in the penitentiary thereunder, and, considering the time that has elapsed, such is certainly probable. If sentenced to a life imprisonment under a void or repealed statute which gave the court no discretion to impose a lighter sentence they would be entitled to a discharge if the statute really in force at the time provided only for an imprisonment of from ten to twenty years, and the ends of justice would be defeated thereby. The attempted amendment to § 830 also specified a lesser punishment than was prescribed in the 1881 code. This section as originally published appears as § 48 of the present penal code. This not being an uncommon crime, it is fair to assume' that there are parties now under sentence who would be entitled to their liberty if this section had’ been amended by the subsequent law and repealed thereby. It is likely that there are many convictions depending on this and the above section and a further investigation might show other like attempted amendments in the several sessions of the territorial legislature after 1881. It was suggested as an argument for sustaining the act before us that the supreme court of the territory only decided the questions then before it in the cases in 3 Wash. T. cited supra for the purposes of those cases *313only, and that the effect of those decisions should he limited thereto, or, in any event, that they should not be held as going beyond the act then considered. But what the supreme court in fact decided wTas that such an entitling of an act was insufficient and the effect of it was to hold all amendatory acts entitled in that same way void. If the effect was to be confined to the particular act it could as well be limited to the purposes of the particular cases and thereafter each individual woman in the territory upon offering to vote would have a right to have the question passed upon by the courts if the vote was rejected. Conceding ■this to be true, and that such was the technical effect only, it would not affect the real force of the decisions. While the first one was peculiar in being by but two members of the court — there being four judges —the last decision was by the full bench, and the question was certainly no longer an open one. If it were an open one the election officers would have been free to exercise their judgment thereon and to receive such votes and could not have been prosecuted for receiving and canvassing illegal votes. On the contrary it seems to me that the officers and courts were bound to obey those decisions and that a wilful violation thereof by an election officer would subject him to a criminal prosecution and that it would he no defense to say that the particular voter had never had the question adjudicated and that it was an open one as to the individual voter then offering to vote. Such is certainly not the practice in relation to, nor it seems to me the effect of, judicial determinations. If it were, the administration of public business would be in a chaotic condition indeed. The effect of the decisions was to hold all such acts void. That was the thing to be observed and respected. The effect was undoubt*314edly understood to be general and as going to that extent, for it was followed accordingly in after trials and elections. Election officers were bound to reject all such votes thereafter, and the courts were in duty bound to regard all similarly entitled acts as void, and be governed by those decisions accordingly in the trials of future causes. That none of these amendments relating to practice, property or crimes have been regarded as in force is amply borne out by the records of this court. In the hundreds of cases brought here and decided I recall but one other instance, and believe there are no more, where any of them have been sustained in any of the superior courts, or relied upon by either litigant in the supreme court. In that one instance the act was not passed upon here. It is also evident from the course of the practice that the decision in Marston v. Humes, supra, was not understood as reaching hack into territorial times and enlivening the numerous acts that the territorial supreme court had thus held void, nor did the decision purport to do so even if we had that authority. Furthermore, the sustaining of such acts at this time, in addition to its probable effect upon convicted persons and to the possible unsettling of many other matters now settled and disposed of, would greatly impair, if not completely destroy, the value of the compilation of the laws authorized by the legislature as compiled by Mr. Hill, and it seems to me would be fraught with most serious and disastrous consequences.